Fourth Court of Appeals
                                San Antonio, Texas
                                    December 13, 2018

                          No. 04-17-00505-CR, 04-17-00506-CR

                              Richard Anthony GALINDO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 5792, 5793
                        Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
      The Appellant’s Motion to Strike State’s Brief is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court